Exhibit 12(a) PPL CORPORATION AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (Millions of Dollars) 6 Months Ended June 30, 12 Months Ended December 31, 2007 2006 2005 2004 2003 2002 Earnings, as defined: Net income (a) $ 473 $ 846 $ 704 $ 689 $ 786 $ 407 Preferred security dividend requirements 9 14 2 2 29 66 Less undistributed income (loss) of equity method investments 3 2 (1 ) (5 ) (9 ) Income taxes 107 273 127 206 168 219 Total fixed charges as below (excluding capitalized interest, preferred securitydistributions of subsidiaries on a pre-tax basis and interest expense related to discontinued operations) 251 480 512 525 500 579 Total earnings $ 840 $ 1,610 $ 1,343 $ 1,423 $ 1,488 $ 1,280 Fixed charges, as defined: Interest on long-term debt $ 250 $ 482 $ 465 $ 491 $ 417 $ 486 Interest on short-term debt and other interest 12 13 29 20 25 70 Amortization of debt discount, expense and premium - net 4 11 23 8 41 25 Estimated interest component of operating rentals 9 29 32 34 45 38 Preferred securities distributions of subsidiaries on a pre-tax basis 11 24 5 5 45 79 Total fixed charges (b) $ 286 $ 559 $ 554 $ 558 $ 573 $ 698 Ratio of earnings to fixed charges 2.9 2.9 2.4 2.6 2.6 1.8 Ratio of earnings to combined fixedcharges and preferred stockdividends (c) 2.9 2.9 2.4 2.6 2.6 1.8 (a) Net income excludes minority interest, income (loss) from discontinued operations and the cumulative effects of changes in accounting principles. (b) Interest on unrecognized tax benefits is not included in fixed charges. (c) PPL, the parent holding company, does not have any preferred stock outstanding; therefore, the ratio of earnings to combined fixed charges and preferred stock dividends is the same as the ratio of earnings to fixed charges.
